Title: From John Adams to Benjamin Rush, 29 January 1813
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy January 29th 1813

You have enough of Smiths letters e’er this and Waterhouse’s too, all which you will be so good as to return. What the consequences of Smiths Election will be I know not. I anticipate no advantage to him but he will either correct the Policy and war of the administration in some degree, or he will ruin it and himself with it, most probably.
Manly’s Ship was not a “private Ship of war.” It was a public national Ship, under a national Flagg. Under the Authority & in obedience to the Command of Congress, then the sovereign of the Nation;  She was fitted out by General Washington at the public expence by order of that Assembly in which was vested and concentrated the supream sovereign & absolute authority and power of the Nation: an authority more absolute and Power more decisive at that time & the next year than has ever been possessed, since by any legislative and executive Body in the United States.
The next year 1776 Capt Talbot was fitted out, in other ships from N York, by General Washington at the public expence by virtue of the same powers, &, in Obedience to the same orders of Congress, & took more ships, made more Prisoners, and captured more property than Jones & Barry, both, ever did in their lives. I was about to indulge my vexation in a peevish paragraph. But I will put it in a separate piece of paper which I enjoin you to burn
Our brother Clymer is pretty severe upon us. but whose flour Tobacco & Cotton “makes honour, kick the beam”? I hope the penetent St will be forgiven his Anti Novangliasm! but that is a prejudice, a distemper of the Mind; a contagious one too; with which The Quakers, The Irish, and the scotch and the whole Body of presbyterians have infected the soul of every Man Woman & Child in Pennsylvania; your own pure, philosophical & Christian soul not excepted.
As to perpetual motion, I will give you my opinion. When it shall repent the Almighty, & it shall grieve him to the heart, that he has made the material, intellectual & social universe; determine to return to his eternal solitude, annihilate the whole creation, except one 24 Pounder well loaded, one Man to fire it and air enough to discharge it. & when that one Man shall discharge his 24 Pound Ball that ball will move to all eternity in a right Line; only then & not till then will perpetual motion of matter stirred by matter be discovered.
Having prognosticated, the time & manner of the invention & discovery of perpetual motion, I will now give you the pedigree of Red–Heifer. he is descended from the white Bull into which nebuchadnaser was metamorphised. That was a beautiful Bull All the Heifers black, blue, white, brown brindled & red loved him. the phila inventor of perpetual motion is descended the Red.—
A pin or a pun is honour enough for the invention & the inventor.  Why did he not demand a patent? Dr Thornton would have detected and exposed him.
But to return to sober sense. Your character of The Honble: William jones Esqr: the new secretary of the navy gives me great and sincere pleasure. I shall probably have occasion to write him on several occasions for I am determined not to be bashful in reccommending Men of merit whom I know but in whom I have no personal interest. Upon this principle I shall write in behalf of Dr Waterhouse. & I pray you to write to secretary Smith & pray him to have Dr Waterhouse on his mind, & give a candid  & impartial attention to such Recommendations as may be sent him.
As to your book, you must give it and all your other writings as Lord Bacon did “to your country after a few generations are overpassed.” No early & active agent in the revolution ever was or will be forgiven till all the early and active enemies of it & their Children, & disciples are dead, if then. I always knew it & expected it.
Our seamen continue to act like themselves: but I can never cease to lament the twelve years neglect of them.
I am ever yours
John Adams.